Case 21-10085-KHK        Doc 17    Filed 03/23/21 Entered 03/23/21 16:20:53             Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     STACY LYNN PHILLIPS
                                                   Case No. 21-10085-KHK
                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

            Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your
     Chapter 13 case. The cause for this motion is as follows:
            Violation of to 11 U.S.C. §109(e) – Debtor’s unsecured debt totals
            $419,501.19, which exceeds the statutory unsecured debt limit of $419,275.00
            under 11 U.S.C. §109(e). (See attached worksheet.)

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on April 15, 2021 at 1:30 p.m., in Courtroom III on the
     3rd floor, United States Bankruptcy Court, 200 South Washington Street, Alexandria,
Case 21-10085-KHK       Doc 17    Filed 03/23/21 Entered 03/23/21 16:20:53             Desc Main
                                 Document      Page 2 of 2
     Notice and Motion to Dismiss
     Stacy Lynn Phillips, Case #«print_casenum»

     VA 22314.1 If no timely response has been filed opposing the relief requested, the
     court may grant the relief without holding a hearing.

             A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste.400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date:          March 23, 2021                       __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                 CERTIFICATE OF SERVICE

            I hereby certify that I have this 23rd day of March, 2021, served via ECF to
     authorized users or mailed a true copy of the foregoing Motion to Dismiss, Notice of
     Motion and Notice of Hearing to the following parties.

     Stacy Lynn Phillips                          Martin C. Conway
     Chapter 13 Debtor                            Attorney for Debtor
     5267 Quebec Place                            Conway Law Group, PC
     Woodbridge, VA 22193                         12934 Harbor Drive, Suite 107
                                                  Woodbridge, VA 22192

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman

     1
      Pursuant to the Bankruptcy Court’s Protocol in response to COVID-19 Public Health
     Emergency, parties appearing for hearings shall appear via Zoom for Government and
     must pre-register and follow the procedures set forth at
     https://www.vaeb.uscourts.gov/wordpress/?page_id=9098.
